Citation Nr: 1534069	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive disorder, manic depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which reopened the claim of service connection for a psychiatric disorder and continued the previous denial.  Thereafter, jurisdiction was transferred to the RO in St. Louis, Missouri.

The Veteran testified before the undersigned at a Board hearing in August 2011.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in March 2012 at which time it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2012 remand directives, the Veteran was to be afforded a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The Veteran was scheduled for VA examinations in February 2013 and April 2013.  However he failed to report for both examinations.  

When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

In the Veteran's July 2015 appellate brief located in VMBS, his representative indicated that the examination notices were sent to the incorrect address.  There is no way to confirm that the Veteran received notice of the scheduled VA examinations.

A review of the claims file indicates that the street named listed on the examination notices did not match the street name listed on other correspondence sent to the Veteran. 

In light of the foregoing, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examinations.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As such, the appellant should be afforded an additional VA examination to determine the etiology of his psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including schizoaffective disorder, major/manic depressive disorder, anxiety disorder, or bipolar disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125. 

For any diagnosed psychiatric disorder the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that it is related to military service.  For PTSD, the specific in-service stressor must be identified. The examiner should discuss the Veteran's statements as to continuity of symptomatology since service, as well as the lack of evidence of any psychiatric disorder between discharge in 1977 until 1989.

The examiner should specifically discuss the Veteran's assertion that he was AWOL right after the incident of alleged sexual assault during service and any other contemporaneous evidence in the record which demonstrate any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304(f)(5), and whether that asserted sexual assault caused any diagnosed psychiatric disorder.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




